        Case 1:19-cv-03347-TCB Document 27 Filed 10/18/19 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  MACHELLE JOSEPH,                       )
               Plaintiff                 ) 1:19-CV-03347-TCB
  v.                                     )
  BOARD OF REGENTS OF THE                )
  UNIVERSITY SYSTEM OF                   )
  GEORGIA; GEORGIA TECH                  )
  ATHLETIC ASSOCIATION;                  )
  GEORGE PETERSON, in his                )
  individual capacity; TODD              )
  STANSBURY, in his individual           )
  capacity; MARVIN LEWIS, in             )
  his individual capacity; and           )
  SHOSHANNA ENGEL, in her                )
  individual capacity                    )
              Defendant                  )
                                         )

 PLAINTIFF’S UNOPPOSED MOTION TO EXTEND THE PAGE LIMIT
    FOR RESPONSE TO DEFENDANTS’ MOTIONS TO DISMISS

      Pursuant to L.R. 7.1(D), N.D. Ga., Plaintiff MaChelle Joseph makes and

files this Unopposed Motion to Extend the Page Limit for her Response to

Defendants’ Motions to Dismiss. Plaintiff requests a fifteen (15) page extension of

the page limit for her Response. In support of this Motion, Plaintiff shows the

Court as follows:




                                        1
       Case 1:19-cv-03347-TCB Document 27 Filed 10/18/19 Page 2 of 4



                                        1.

      The deadline for Plaintiff to file her Response in Opposition to

Defendants’ Motions to Dismiss is October 24, 2019 .

                                        2.

      This case involves multiple defendants, with multiple claims of sex

discrimination and retaliation in violation of the Education Amendments Act of

1972, 20 U.S.C. §§1681 et seq. (“Title IX”); sex discrimination in violation of

42 U.S.C. § 1983 and the Equal Protection Clause; unlawful retaliation in

violation of the Georgia Whistleblower Act, O.C.G.A. § 45-1-4 (“GWA”);

breach of contract under Georgia law; and a claim for expense of litigation under

O.C.G.A. § 13-6-11.

                                        3.

      On September 26, 2019, Defendants filed three separate Motions to

Dismiss and supporting briefs totaling 57 pages not including exhibits, seeking

to dismiss all counts in Plaintiff’s Complaint. Dkt. 18, 19, 20. In the interest of

efficiency, Plaintiff intends to file one consolidated Response to all three

Motions.

                                        4.

       In order to respond adequately to Defendants’ arguments on each of

Plaintiff’s causes of action, as well as provide the Court a factual account of

                                        2
         Case 1:19-cv-03347-TCB Document 27 Filed 10/18/19 Page 3 of 4



each claim, Plaintiff anticipates that she may need an additional fifteen (15)

pages beyond the twenty-five (25) page limit, for a total not to exceed forty (40)

pages.

                                           5.

         On October 18, 2019, counsel for Plaintiff contacted Defendants’ counsel

seeking their position on an extension of the page limit for Plaintiff’s response

brief to up to forty (40) pages total. Defendants’ counsel has stated they have no

opposition to the request.

                                           6.

         Counsel for Plaintiff represents that they will make every effort to file the

shortest brief possible, while still providing the Court with sufficient

information to render an informed decision on each of Plaintiff’s claims.


                                          7.

         This request for page extension is made in good faith and will not

prejudice either party.



         WHEREFORE, Plaintiff respectfully requests that the Court grant her

Motion and extend the page limit for Plaintiff’s Response in Opposition to

Defendants’ Motions to Dismiss by fifteen (15) pages, for a total of forty


                                           3
        Case 1:19-cv-03347-TCB Document 27 Filed 10/18/19 Page 4 of 4



 (40) pages. For the Court’s convenience, a proposed Order granting this

 Motion is attached.

      Respectfully submitted this 18th day of October, 2019.

                                     /s/Edward D. Buckley
                                     Lisa J. Banks*
                                     banks@kmblegal.com
                                     Joseph E. Abboud*
                                     abboud@kmblegal.com
                                     Colleen E. Coveney
                                     Georgia Bar No. 686460
                                     coveney@kmblegal.com
                                     Katz, Marshall & Banks, LLP
                                     1718 Connecticut Avenue, NW, Sixth Floor
                                     Washington, D.C. 20009
                                     Phone: (202) 299-1140
                                     Fax: (202) 299-1148

                                     *admitted Pro Hac Vice

                                     Edward D. Buckley
                                     Georgia Bar No. 092750
                                     edbuckley@buckleybeal.com
                                     T. Brian Green
                                     Georgia Bar No. 801098
                                     bgreen@buckleybeal.com
                                     Buckley Beal, LLP
                                     600 Peachtree Street NE, Suite 3900
                                     Atlanta, GA 30308
                                     Telephone: (404) 781-1100
                                     Facsimile: (404) 781-1101

Counsel for Plaintiff




                                        4
